   8:18-cr-00250-RFR-MDN Doc # 56 Filed: 02/17/21 Page 1 of 1 - Page ID # 78




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                    )
                                             )
                     Plaintiff,              )                 8:18CR250
                                             )
       vs.                                   )
                                             )
DEVRON FRANKLIN,                             )                   ORDER
                                             )
                     Defendant.              )


        This matter is before the court on the defendant’s unopposed Motion to Continue
Trial [55]. The defendant wishes to resolve two jury trials set before the District Court of
Douglas County Nebraska prior to the instant case. The trials were delayed due to Covid-
19. For good cause shown,

       IT IS ORDERED that the Motion to Continue Trial [55] is granted, as follows:

       1. The jury trial, now set for March 15, 2021, is continued to May 24, 2021.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
          justice will be served by granting this continuance and outweigh the interests
          of the public and the defendant in a speedy trial. Any additional time arising as
          a result of the granting of this motion, that is, the time between today’s date
          and May 24, 2021, shall be deemed excludable time in any computation of time
          under the requirement of the Speedy Trial Act. Failure to grant a continuance
          would deny counsel the reasonable time necessary for effective preparation,
          taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) &
          (B)(iv).

       3. No further continuances will be granted without a hearing before the
          undersigned magistrate judge.

       DATED: February 17, 2021.

                                                 BY THE COURT:


                                                 s/ Michael D. Nelson
                                                 United States Magistrate Judge
